Citation Nr: 0032171	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2. Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, status post glenoid 
fracture, currently evaluated as 10 percent disabling.

3. Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had unverified active service starting in July 
1955 and verified active service from February 1958 to July 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In March 2000, the veteran was afforded a 
hearing before the undersigned Board member. 

The matter of an initial rating in excess of 10 percent for 
bilateral hearing loss will be addressed in the remand 
section below.


FINDINGS OF FACT

1. An unappealed July 1997 RO decision denied service 
connection for a left knee disorder.

2. The evidence added to the record since the July 1997 
rating decision that denied service connection for a left 
knee disorder is either cumulative or redundant or does 
not bear directly and substantially upon the specific 
matter under consideration and is so insignificant as to 
not warrant reconsideration of the merits of the claim on 
appeal.

3. The veteran's service-connected degenerative joint disease 
of the left shoulder is manifested by no more than mild to 
minimum limitation of motion with subjective complaints of 
pain, but without evidence of dislocation, ankylosis, 
malunion, numbness or tingling.


CONCLUSIONS OF LAW

1. The July 1997 rating decision that denied service 
connection for a left knee disorder is final; new and 
material evidence has not been submitted to reopen the 
claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

2. The criteria for an increased rating, in excess of 10 
percent, for degenerative joint disease of the left 
shoulder, status post glenoid fracture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested reopening of his claim for service 
connection for a left knee disorder and raised a claim for an 
increased rating for a left shoulder disability.  Before 
addressing these issues, the Board notes that, on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-175 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
referred to as the "Act"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for reopening his claim for 
service connection for a left knee disorder and an increased 
rating for a left shoulder disability, the Board has reviewed 
the veteran's claims in light of the Act, and concludes that 
the RO did not fully comply with the new notification 
requirements at the time the veteran's claims were filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claims were received of 
any additional evidence required for it to be substantiated 
and the RO did not identify which evidence would be obtained 
by VA and which was the claimant's responsibility.  However, 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
service connection and a higher rating.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Red. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examination performed in May 1997 and the fee-based 
orthopedic examination performed in December 1998, that are 
described below, satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims for service 
connection for a left knee disorder and an increased rating 
for a left shoulder disability. 


I.  New and Material Evidence 

The RO, in a decision dated in July 1997, denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The RO found at that time that there was 
no medical evidence to link the veteran's 1959 acute left 
knee contusion in service with his post service arthritis 
that resulted in knee replacement.  In a letter addressed to 
the veteran at his current address of record, the RO notified 
him of its determination and his appellate rights.  The 
veteran did not appeal the RO's decision and it became final 
based on the evidence then of record.

The evidence of record at the time of the July 1997 RO 
decision that denied service connection for a left knee 
disorder included the veteran's service medical records.  
When examined for enlistment into service in July 1955, there 
was no report of a left knee abnormality and the veteran was 
found qualified for active service.  According to service 
medical records dated in January 1959, including a DD Form 
481-3, the veteran sustained a left knee contusion when he 
ran into a post at Fort Benning, Georgia.  He reported 
difficulty bending his knee and examination revealed a small 
abrasion over the patella with no limitation of motion.  The 
clinical impression was left knee contusion.  The veteran was 
referred for a x-ray of his left knee and, if fractured, for 
an orthopedic consultation, but the records do not describe a 
left knee fracture.

On a report of medical history completed for general duty in 
April 1959, the veteran checked yes to having a "trick" or 
locked knee and the examiner noted that the veteran sustained 
an injury to his left knee in January 1959 that was painful.  
When examined that day, the January 1959 left knee injury was 
noted as painful occasionally, but asymptomatic.  

In December 1959, the veteran complained of periodic aching 
in his knees, but examination was negative.  According to an 
August 1960 clinical entry, the veteran fell off a cliff and 
hurt his left leg.  The impression was sprained left leg.  In 
November 1960, he complained of left knee pain attributed to 
an old injury, for which heat and wintergreen rub were 
prescribed.   

According to an October 1961 record entry, the veteran 
complained of knee pain and giving out, attributed to the 
knee injured in 1958.  On examination, the knee was intact 
with full range of motion.  

July 1962 clinical records indicate that an orthopedic 
consultation recommended only conservative treatment.  
Examination of the left knee revealed crepitus and thickening 
of the capsule.  A surgical clinical entry shows that 
examination of the knee was essentially normal and x-ray of 
the left knee was negative.  There were no restrictions 
regarding the veteran's knee.  

The veteran complained of a painful left knee in September 
1962, but a x-ray of his left knee found no radiographic 
abnormality of the left knee.  Examination findings revealed 
no positive findings or limitation of motion or obvious pain.  

On a report of medical history dated in June 1964, when the 
veteran was examined for separation, he checked no to having 
a "trick" or locked knee and yes to having arthritis or 
rheumatism and swollen or painful joints.  The examiner noted 
that the veteran had fleeting pains in both knees.  When 
examined that day, a left knee abnormality was not reported.  

The RO also considered private medical records, dated in 
February 1988, that reflected the veteran's complaints of 
right knee pain.  The records show that he was initially seen 
in 1977 with complaints of glass in his right knee and, 
thereafter, had some intermittent knee problems for years.  
Currently, he had right knee pain.  X-rays of both knees 
showed moderate degenerative arthritic changes in the medial 
compartment of the right knee.

In October 1992, the veteran again complained of right knee 
pain greater than left, according to private orthopedic 
treatment records.  Examination revealed 2+ crepitance 
beneath the patella in each knee and no tenderness on the 
left.  X-rays revealed no medial joint space of the right 
knee and only a thin one on the left knee.  The clinical 
impression was severe, bilateral degenerative arthritis of 
the knees, right greater than left.

Private medical records dated in January and February 1995 
document that the veteran was diagnosed with osteoarthritis 
of the knees and underwent a bilateral total knee 
replacement.  According to a history of his illness, the 
veteran had a history of trauma to his knees that dated back 
to active service, left him stiff and sore and that, even as 
he finished service, he noted knee pain.  However, during the 
past five years, there was a marked increase in knee pain.  
The impression was that the veteran had advanced 
osteoarthritis no longer amenable to medical management and 
he requested bilateral total knee replacement.

A May 1997 VA examination report reflects the veteran's 
report of a history of knee problems, including knee 
replacements for arthritis two years earlier.  Pertinent 
diagnoses included bilateral knee replacement secondary to 
osteoarthritis.  

The July 1997 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the July 1997 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999).  In Elkins, the 
court held that, first, the Secretary must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156 (a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened, is well grounded 
pursuant to 38 U.S.C.A. § 5107; and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled. However, the Act has eliminated the concept 
of well-groundedness from the adjudication of veteran's 
claims. In any event, for reasons that are articulated below, 
the Board need not consider that provision of the Act in this 
case.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in October 1998.  The relevant evidence associated 
with the claims file subsequent to the July 1997 decision 
that was the final adjudication of the veteran's claim 
includes VA and private treatment records and reports, dated 
from 1977 to 1998, and service medical records, some 
duplicative of those previously received by the RO, and the 
veteran's oral and written statements.

Added to the record were multiple copies of the January 1959 
DD Form 481-3, noted above, that described the veteran's left 
knee contusion in service.  

An incomplete July 1977 private treatment record includes a 
diagnosis of mild to moderate patello-femoral degenerative 
arthritis of both knees.  Also added to the record were 
duplicate copies of the 1988 and 1992 private medical 
records, described above.

VA medical records, dated in 1997 and 1998, reflect 
complaints of left knee pain, locking and malfunctioning, for 
which a stabilizing brace was recommended.   

According to findings of a December 1998 fee-based orthopedic 
examination performed for VA, the veteran reported a history 
of bilateral knee replacement in 1995 due to osteoarthritis 
and said his knees functioned fine.  He reported tenderness 
of the left lateral (knee?) for the past two years.  
Examination revealed mild tenderness in the left knee on the 
lateral aspect.  

At his March 2000 Board hearing, the veteran testified that 
he initially filed a claim for service connection in 1992, 
but never received a response to his claim. However, his 
bilateral knee condition worsened and he underwent total 
replacement in 1995.  He reported sustaining a left knee 
contusion in 1959 that was treated at the Martin Army 
Hospital in Fort Benning, Georgia.  The contusion did not 
need stitches but evidenced swelling for which he was placed 
on light duty for several days.  Thereafter, he experienced 
left knee aches and pain.  Post service, private medical 
treatment for his deteriorating knees included injections.  
The veteran indicated that he had pronounced bowleggedness 
that he knew was related to his arthritis.

The veteran has asserted that his left knee arthritis started 
in service, however, there are no references to complaints or 
treatment of knee arthritis in service.  While, in January 
1959, the records document that he sustained a left knee 
contusion, and subsequent records reflect complaints of left 
knee pain, findings of a July 1962 surgical examination were 
essentially normal and x-rays at the time showed no evidence 
of abnormality.  

The veteran contends that the left knee contusion sustained 
in 1959 caused or contributed to his left knee arthritis that 
led to his 1995 total knee replacement.  However, the 1977 
private medical record appears to be the first post service 
documented record of left knee arthritis and does not 
attribute such disability to service.

In sum, the evidence received since the July 1997 decision to 
deny service connection for a left knee disorder consists of 
VA and non VA medical records and the veteran's statements 
asserting his contention that a left knee contusion in 
service caused or contributed to the arthritis that led to a 
total knee replacement.  Nevertheless, the veteran is not 
qualified as a lay person to furnish etiological opinions or 
medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93, (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 4940495 (1992).

Consequently, the Board finds that the evidence received 
since the July 1997 rating decision regarding the claim for 
service connection for a left knee disorder does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim 0n appeal.  As the 
evidence received since the July 1997 rating decision to deny 
service connection for a left knee disorder is not new and 
material, it follows that the claim for service connection 
for a left knee disorder is not reopened.



II. Increased Rating for Left Shoulder Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left shoulder disability, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.





A. Factual Background

Service medical records, dated in May 1962, indicate that in 
1960 the veteran injured his left shoulder when he jumped 
from a truck while holding his weapon, that caused his left 
arm to abduct and externally rotate and caused extreme 
shoulder pain.  He was not medically treated at the time and, 
thereafter, experienced intermittent left shoulder problems.  
X-rays revealed a small area of calcification adjacent to a 
defect in the inferior lip of the glenoid.  The impression 
was old avulsion of inferior lip of glenoid with recurrent 
partial subluxation of the left shoulder.  The June 1964 
separation examination report noted a left shoulder injury 
with some residual pain on use.

A May 1997 VA examination report reflects the veteran's 
complaints of shoulder problems, particularly with bad 
weather.  He had difficulty lifting and reaching caused pain 
in the anterior aspect of the shoulder.  He occasionally felt 
like his shoulder was coming out of the joint.  The veteran 
was able to hear the shoulder pop or "crick" at times.  On 
examination, there was limited range of motion of the left 
shoulder.  Both internal rotation and external rotation were 
from 0 to 70 degrees; abduction was from 0 to 140 degrees and 
forward flexion was from 0 to 160 degrees.  The rest of the 
joint was otherwise normal, although there was some crepitus 
in the joint with motion and the range of motion was limited 
by pain.  The pertinent diagnosis was left shoulder pain 
secondary to osteoarthritis, with mild to moderate 
impairment.

In July 1997, the RO granted service connection for 
degenerative joint disease of the left shoulder, status post 
glenoid fracture and awarded a 10 percent disability 
evaluation.

The RO received the veteran's claim for an increased rating 
for his service-connected left shoulder disability in October 
1998.

VA outpatient records dated in 1997 and 1998 are not 
referable to complaints or treatment for a left shoulder 
disability.

As noted above, in December 1998, VA afforded the veteran a 
fee-based orthopedic examination.  The veteran reported left 
shoulder pain attributed to weather conditions and took 
medication with partial relief.  The veteran complained of 
having a "feeling of the arm coming out of the socket."  He 
reported pain when he moved his arm to the rear or in a high 
position.  These flare-ups were intermittent, occurred 
approximately daily and lasted several minutes; the level of 
discomfort was described as distressing.  As to activities of 
daily living, the veteran was able to brush his teeth, dress 
himself, shower, cook, vacuum, walk, drive a car, shop and 
take out the trash.  He was unable to push a lawnmower or do 
gardening.  The veteran had some weakness after driving.  His 
usual occupation was a lithographic stripper, he was last 
employed in August 1998 and he was unable to do his current 
work due to knee pain.  

Further, physical examination revealed that the veteran was 
right handed and used no assistive device.  Flexion was from 
0 to 180 degrees in the right shoulder and from 0 to 170 
degrees in the left shoulder (normal is 0 to 180 degrees, 
according to the examination report).  There was pain in the 
left shoulder with flexion.  Abduction was from 0 to 180 
degrees in both shoulders that was normal, with pain in the 
left shoulder.  External rotation was from 0 to 58 degrees in 
the right shoulder and from 0 to 48 degrees in the left 
shoulder, without pain (normal was from 0 to 90 degrees).  
Internal rotation was from 0 to 90 degrees in the right 
shoulder and from 0 to 80 degrees in the left shoulder 
(normal is from 0 to 90 degrees).  There was full muscle 
strength in both shoulders against gravity and against strong 
resistance for all motions with no tenderness about the 
bicipital group or the glenoids.  There were no 
constitutional symptoms.  Pertinent diagnoses included 
degenerative joint disease of the left shoulder, status post 
glenoid fracture that did not significantly affect the 
veteran's usual occupation of lithographic stripper.  The 
examiner said there was very mild to minimum reduction in the 
range of motion of the left shoulder.  The veteran was unable 
to do heavy work such as pushing a lawnmower and gardening 
but was able to do all of the normal activities of life at 
the lower levels.  Radiologic results of an x-ray of the 
veteran's left shoulder revealed mild degenerative changes 
noted at the AC (acromioclavicular) joint with no acute 
fractures or arthritic changes noted.  

At his March 2000 Board hearing, the veteran testified that 
his service-connected left shoulder disability caused severe 
pain and limitation of movement.  He was able to lift his 
left arm to about shoulder level but was unable to lift 
anything with it.  He denied left shoulder tingling and 
numbness but said weather conditions affected his constant 
shoulder pain.  The veteran described his left shoulder joint 
as weak that caused a weakened left-hand grip and made it was 
difficult to hold on to the steering wheel of a car.  


B. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2000).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  Id.

The veteran's service-connected left shoulder disability is 
rated as degenerative arthritis (hypertrophic or 
osteoarthritis) under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, including Note 1 (2000). Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating will be assigned if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1 
(2000).

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm. 38 C.F.R. § 
4.71a, Code 5201 (2000).  Limitation of motion to midway 
between the side and shoulder level is evaluated as 30 
percent disabling for the major arm, and 20 percent disabling 
for the minor arm.  Id. Limitation of motion to 25 degrees 
from the side is considered 40 percent disabling for the 
major arm and 30 percent disabling for the minor arm.  Id.

The normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 180 
degrees (arm straight overhead); 90 degrees of flexion is 
achieved when the arm is parallel with the floor.  38 C.F.R. 
§ 4.71, Plate I (2000).  Normal abduction of the shoulder is 
from zero degrees to 180 degrees.  Id. Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id. 

A 20 percent evaluation (the lowest available rating under 
Diagnostic Code 5202) is warranted for malunion of the 
humerus of the major or minor upper extremity with moderate 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2000).  
A 20 percent evaluation is also warranted where there are 
infrequent episodes of dislocation of the scapulohumeral 
joint of the major or minor upper extremity with guarding of 
movement only at the shoulder level.  Id. 

Under Diagnostic Code 5203, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula without 
loose movement and a 20 percent rating is warranted with 
loose movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2000).  These ratings apply to either the major or minor 
upper extremity.  Id.

Upon review of the evidence of record, the Board concludes 
that a rating in excess of the currently assigned 10 percent 
is not warranted.  VA examinations in 1997 and 1998 show left 
shoulder flexion was to 160 and 170 degrees, respectively  
(the 1998 examination report indicates normal range is from 0 
to 180 degrees); in 1997 abduction was to 140 degrees and in 
1998 it was to 180 degrees-normal range, according to the VA 
examination reports.  Thus, the veteran's arm is shown not to 
be limited to the shoulder level and his left shoulder 
disability does not more nearly meet the requirements for the 
minimum 20 percent rating under Diagnostic Code 5201.  

As noted above, under Diagnostic Code 5010, when limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is warranted for lesser limitation of motion confirmed by 
findings of swelling, muscle spasm, satisfactory evidence of 
painful motion or similar such findings.  Here, the medical 
evidence of record reflects no more than mild to minimum 
limitation of motion, according to the 1998 orthopedic 
examination report, but the examination noted pain in the 
left shoulder with flexion and abduction, although there was 
no tenderness, thus meeting the criteria for the currently 
assigned 10 percent.  

However, the medical evidence does not demonstrate nonunion 
of the clavicle or scapular or chronic dislocation of the 
clavicle or scapular to warrant a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000).  

The provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered and, while there is some indication of reduction 
in range of motion due to pain, it was described by the 
recent VA orthopedic examiner as no more than mild to 
minimum; the current medical evidence described full muscle 
strength in both shoulders with no tenderness.  Thus, the 
evidence does not show that this results in disability 
greater than what is reflected by the 10 percent evaluation.  
The 1997 VA examination found the veteran's left shoulder 
joint essentially normal, with some crepitus at the joint and 
limitation of motion due to pain.  The December 1998 VA 
examination described pain at the end of flexion, abduction 
and external rotation movements.  But this examination also 
noted full strength in both shoulders, no tenderness and no 
constitutional symptoms.  The 1998 examiner opined that the 
shoulder disability did not significantly affect the 
veteran's usual occupation or impede his normal activities of 
life at the lower level.  There is no evidence that the 
veteran's pain approximates a reduction of the range of 
motion of the shoulders to 25 degrees from his side.  
Therefore, an increased evaluation under the terms of 38 
C.F.R. §§ 4.40 and 4.59 is not warranted.

The Board acknowledges the veteran's statements regarding his 
left shoulder pain that causes weakness and limitation of 
motion.  However, the Board is of the opinion that the 
currently assigned 10 percent evaluation for the veteran's 
left shoulder disability contemplates his complaints of pain 
and limitation of motion.  The Board thus finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a left knee disorder is denied.

A rating in excess of 10 percent is denied for degenerative 
joint disease of the left shoulder, status post glenoid 
fracture.


REMAND

The May 1999 rating decision granted service connection for 
bilateral hearing loss and awarded a 10 percent disability 
evaluation, from which the veteran appealed. See Fenderson v. 
West, 12 Vet. App. 119 (1999) (At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, i.e., "staged" ratings.)  
The RO based its determination of the disability award, in 
large part, on findings of a November 1998 fee-based VA 
audiologic examination.  

At his March 2000 Board hearing, the veteran testified that 
his service-connected bilateral hearing loss had noticeably 
worsened since last examined by VA.  Under the provisions of 
38 U.S.C.A. § 5107(a), and under new provisions of the Act 
described above, when a veteran alleges that the severity of 
his service-connected disorder has become worse since his 
last medical evaluation, the duty to assist includes the 
provision of a new examination.  Therefore, this claim must 
be remanded so that the current level of the veteran's 
hearing acuity can be ascertained. See 38 C.F.R. § 19.9 
(2000).

In addition, it is noted that the rating criteria for 
evaluating hearing loss were updated.  See 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (effective June 10, 1999; 64 Fed. 
Reg. 25208 (May 11, 1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, while on 
remand, the RO should evaluate the veteran's current hearing 
acuity under both the old and new rating criteria.

Based on the above, the veteran's claim for an initial rating 
in excess of 10 percent for bilateral hearing loss is 
REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
request the names and addresses of all 
healthcare providers who treated his 
bilateral hearing loss from 1997 to 
the present time.  After securing the 
necessary release(s), the RO should 
obtain any records not already 
contained in the claims file; to 
include those from any identified VA 
medical center or outpatient clinic.  
All records received should be 
associated with the claims folder.

2. Following completion of the above 
development, the veteran should be 
afforded a VA audiologic examination 
to determine the current severity of 
his service-connected bilateral 
hearing loss.  All necessary tests and 
studies should be performed.  The 
clinical findings and reasons upon 
which the opinions are based should be 
clearly set forth.  The claims folders 
should be made available to the 
examiner prior to the examination so 
that pertinent aspects of the 
veteran's medical history may be 
reviewed.

3. Then, the RO must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

4. Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim 
for a rating in excess of 10 percent 
for bilateral hearing loss may now be 
granted.  The RO should specifically 
evaluate this disorder under the 
rating criteria effective prior to and 
on June 10, 1999.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if appropriate.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


